DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  Claim 12 in line 14 and claim 16 in line 11 recite “C1-C20 liner” but should instead recite “C1-C20 linear”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 12, 13, and 16 recite “or carboxylate (-COOR) group in which seven or less of hydrogen atoms may be substituted with fluorine; (and) R is a C1-C3 fluoroalkyl group” which is unclear because the hydrogens “may” be substituted in one definition but the alkyl of R must be fluorinated. The Examiner suggests removing “carboxylate” and ”group in which seven or less of hydrogen atoms may be substituted with fluorine;”.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step/action of forming formula (4) from the compound of formula (7). Claim 12 is directed to a method for producing the fluorine-containing monomer of formula (4), however, the claim recites the same steps as claim 16 without any additional steps. Therefore, it is unclear how the fluorine-containing monomer of formula (4) is obtained based on the claims limitations.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make a fluorine-containing polymer of formula (1), a fluorine-containing monomer of formula (4), a method for producing said formula (4), a compound of formula (7), a method for producing a compound of formula (7), or resist pattern and/or ink pattern compositions and forming methods thereof. Closest prior art Watanabe et al. (JP2010106138) comprises a fluorine-containing monomer having a cyclic acetal [abstract] but teaches an –OCOR group attached to the ring instead of the claimed C1-C3 fluoroalkyl or –COOR group.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722